Citation Nr: 1021872	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-39 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to 
June 1961.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, dating March 2007 and December 2007.  The March 2007 
rating decision denied service connection for tinnitus.  The 
December 2007 rating decision denied service connection for 
bilateral hearing loss.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate that the 
Veteran's hearing loss is related to active duty service.

2.  The competent evidence fails to demonstrate that the 
Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
duty service and service incurrence may not be presumed.  38  
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active duty 
service.  38  U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in December 2006 and September 2007, for 
tinnitus and hearing loss respectively, fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claims decided 
herein.  These letters also requested that the Veteran 
provide enough information for the RO to request records from 
any sources of information and evidence identified by the 
Veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The December 2006 and 
September 2007 letters provided this notice to the Veteran.  

The Board observes that with respect to the issue of service 
connection for tinnitus, the December 2006 letter was sent to 
the Veteran prior to the March 2007 rating decision.  The 
Board further observes that with respect to the issue of 
service connection for bilateral hearing loss, the September 
2007 letter was sent to the Veteran prior to the December 
2007 rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
regard, the notice provided in the December 2006 and 
September 2007 letters fully complied with the requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2009), and 
Dingess, supra.  

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records and VA treatment 
records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  A VA opinion with respect to the issues 
on appeal was obtained in a January 2007 compensation and 
pension examination (C&P).  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinions obtained in this case are more than adequate, as 
they are predicated on a full reading of the service and VA 
medical records in the Veteran's claims file.  The examiner 
considers all of the pertinent evidence of record including 
the statements of the Veteran, and provides a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4) (2009).   

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
As a general matter, service connection for a disability on 
the basis of the merits of such a claim requires (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).
I.  Hearing Loss

The Veteran contends that he suffered acoustic trauma during 
his military service that he claims has caused bilateral 
hearing loss.  He specifically contends that he was exposed 
to loud noises caused by the exploding of nuclear test bombs 
and associated with the flight line.  The Veteran's DD-214 
notes that his military occupational specialty was a cable 
and antenna splicer.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009). 

The medical evidence of record reveals that there is a 
current diagnosis of a hearing disability.  According to the 
January 2007 C&P audiological examination, the Veteran has 
mild to moderate sensorineural hearing loss bilaterally as 
indicated by the auditory thresholds of 40dB in the 4000 Hz 
frequency of the right ear and 50 dB in the 4000 Hz frequency 
of the left ear.  Additionally, the Board notes that the 
Veteran exhibited speech recognition scores of 92 percent in 
the right ear and 88 percent in left ear.  Thus the Board 
concludes that the Veteran has a current disability according 
to the definition of impaired hearing under 38 C.F.R. § 3.385 
(2009).  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's bilateral hearing loss is 
related to his military service.  The Veteran's service 
treatment records do not indicate that the Veteran suffered 
hearing loss while on active duty.  The Veteran's June 1957 
entrance examination report noted that the Veteran's hearing 
was "apparently normal."  The Veteran's separation 
examination indicated that the Veteran's hearing was within 
normal limits bilaterally.  The Board acknowledges that the 
report of medical history associated with the May 1961 
separation examination does indicate ear, nose and throat 
problems, however, this is in reference to the Veteran's 
throat problems, that is tonsils enucleated, as noted on the 
medical examination report.  The Board acknowledges the 
Veteran's statements that he was exposed to the acoustic 
trauma associated with explosions of nuclear test bombs and 
jet engine noise on the flight line, however, the Board finds 
that the contemporary evidence is of greater probative 
weight, and therefore finds that there is no objective 
evidence of hearing loss in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the Veteran).  

In addition, the Veteran provides a medical history in the 
January 2007 C&P audiological examination.  The Veteran 
states, as noted above that he was exposed to loud noises in 
various capacities while in the military.  However, the 
January 2007 C&P examiner opined that the Veteran's hearing 
loss was not caused by acoustic trauma, injury, disease, or 
event during service, but rather, the Veteran's hearing loss 
is likely the result of the effects of the normal aging 
process.  In forming this opinion the examiner notes the 
absence of complaints of hearing loss while in service or 
soon after service.  Indeed the Veteran stated at the January 
2007 examination that while he had been aware of hearing loss 
issues for almost 40 years, he did not recall having any 
hearing problems in service.  The Veteran reported minimal 
post-service occupational exposure in the form of hunting, 
although he stated that he had not been hunting since the 
1970s.  Post service occupations include working for the 
phone company, as a police officer, a restaurant owner, an 
optician, and in security.  It is noted that the Veteran's 
hearing loss came on progressively and hearing loss resulting 
from noise exposure would be recognizable at the time of the 
noise exposure and would not likely progress after removal 
from the source of the noise.  

The Board acknowledges the Veteran's October 2007 statement 
regarding the inadequacy of the January 2007 examination, 
however, the Board finds that as a complete audiological 
examination was conducted, the Veteran's VA treatment and 
service treatment records were reviewed, the examiner's 
opinion was based on that review, and rationale for the 
examiner's opinion was provided, the examination, as noted 
above, is more than adequate.

There is, in addition, no competent medical evidence shortly 
after service separation which indicates that the Veteran's 
bilateral hearing loss had increased in severity.  The 
Veteran has not indicated that he had treatment for hearing 
problems since separation from service and made no mention of 
hearing problems until April 2007, when he filed his claim 
for service-connected compensation benefits.  

In addition to a lack of competent evidence providing any 
link between the Veteran's bilateral hearing loss and his 
military service, the Board finds that the forty-six year 
lapse in time between the Veteran's active service and the 
first complaints of hearing loss weighs against the Veteran's 
claim.  The Board may, and will, consider in its assessment 
of a service connection the passage of a lengthy period of 
time wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Hearing loss is not shown within one year of service 
discharge.  Therefore, presumptive service connection is not 
warranted.  

The Board observes that the Veteran has reported acoustic 
trauma in the military when he was exposed to loud noises 
associated with nuclear test bomb explosions and the flight 
line.  The Veteran is competent to describe the nature and 
extent of his in-service noise exposure, see 38 C.F.R. § 
3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board may accept the Veteran's testimony 
regarding the occurrence of exposure to acoustic trauma in 
service.  However, such evidence is not sufficient to 
demonstrate hearing loss while in service. 

Finally, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.
Therefore, while the Board acknowledges that the Veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service.  In addition, after 
considering the length of time between service and post-
service complaints of bilateral hearing loss and the medical 
opinion of record, the Board finds that the preponderance of 
the evidence is against the Veteran's claim of service 
connection for bilateral hearing loss.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Bilateral Tinnitus

In addition to bilateral hearing loss, the Veteran also 
asserts that he is entitled to service connection for 
tinnitus caused by in-service noise exposure.  He contends 
that he first experienced ringing in his ears during service 
following the explosion of nuclear test bombs and that he 
periodically heard ringing in his ears beginning in the mid 
1980s and becoming constant approximately ten years later.  
However, after careful consideration of the evidence of 
record, the Board finds that a preponderance of the evidence 
is against awarding service connection for tinnitus.

The Board notes, initially, that the Veteran did not complain 
of tinnitus during service; hence, there is no evidence of a 
diagnosis, treatment, or complaint in his service treatment 
records.  Thus, the more critical question turns upon whether 
claimed tinnitus is etiologically related to service.

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran has been diagnosed with 
tinnitus.  Additionally, the Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran 
is competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Notwithstanding the foregoing, the Veteran's contentions, 
however, remain subject to a Board analysis of credibility.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-193 (1992).  For the 
reasons discussed below, the Board finds that the Veteran's 
assertions regarding the chronicity and continuity of 
tinnitus since service are not credible.

Initially, the Veteran's lay assertions of continuity of 
symptomatology are entirely uncorroborated by any objective 
evidence of chronicity or continuity of symptomatology of 
tinnitus after service.  See 38 C.F.R. § 3.303(b) (2009).  As 
discussed herein, neither the service separation examination 
report, nor any post-service evidence shows any indication of 
tinnitus or complaints of ringing in the ears until March 
2005 when the Veteran mentioned ringing in his ears at a 
medical examination, approximately forty-four years after the 
Veteran left active military service.  This gap in the 
evidentiary record preponderates strongly against this claim 
on the basis of continuity of symptomatology.  See Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  The Board may consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the Veteran has not complained 
of the maladies at issue.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000). 

At the January 2007 C&P audiological examination the Veteran 
reported that his tinnitus started intermittently twenty 
years prior and became constant ten years prior to the 
examination  which the Board notes is decades after his 
separation from service.  The examiner opined that the 
Veteran's tinnitus is not related to his active duty service 
because there were no complaints while in service and the 
tinnitus had a much later onset according to the Veteran.  

The Board notes that the Veteran stated that he had ringing 
in his ears following the explosions of the nuclear tests 
bombs while in service, but that the ringing would stop after 
a while.  The Board acknowledges, and has no reason to doubt, 
the Veteran's assertion that he was exposed to acoustic 
trauma in service.  However, the Board finds that 
contemporaneous evidence from the Veteran's military service 
which reveal no tinnitus on separation and no complaints of 
tinnitus during service to be far more persuasive than the 
Veteran's own recent assertions to the effect that he had 
tinnitus in service.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  Such records are 
more reliable, in the Board's view, than the Veteran's 
unsupported conflicting assertions of onset now over four 
decades past.  

In this case, no probative competent evidence exists of a 
relationship between currently diagnosed tinnitus and any 
continuity of symptomatology asserted by the Veteran.  The 
only evidence that the Veteran has submitted in support of 
his claim are his own assertions that his tinnitus is 
etiologically related to in-service noise exposure.  As noted 
previously, while the Veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding the etiology of a 
disease or disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Only a medical professional can provide evidence of 
an etiology of a disease or disorder.  Thus, the Veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his tinnitus is etiologically 
related to in-service noise exposure.  

Rather, the competent evidence of record preponderates 
against a finding that the Veteran has tinnitus related to 
service or any incident thereof, and accordingly service 
connection for tinnitus must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303 (2009).  As a preponderance of the 
evidence is against the Veteran's claim of service connection 
for tinnitus, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


